Quealy, J., concurring: I am compelled to concur in this decision because of the maimer in which the issues were presented. However, as pointed out by Judge Tannenwald in his concurring opinion, there is serious question whether the Court should not look to the real nature of the transaction. What we may really have here is a sale of stock by Mr. Fehrs to his various relatives, the consideration to be paid out of the future earnings of the corporation. See Casner v. Commissioner, 450 F.2d 379 (C.A. 5, 1971). Dbennen, /., agrees with this concurring opinion.